Citation Nr: 1456464	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-25 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent for post-operative anterior cruciate ligament (ACL) tear, right knee.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to February 2010. 

This matter is before the Board of Veterans' Appeals on appeal of a May 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2014.

As the Board is granting the Veteran a total schedular rating for his service-connected PTSD from the effective date of service connection, the issue of entitlement to a total disability rating for compensation based on individual unemployability is moot.

The issue of entitlement to higher initial ratings for post-operative right knee ACL tear is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Since the grant of service connection, PTSD has manifested with symptoms resulting in total occupational and social impairment.



CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.10, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's PTSD has been rated as 30 percent disabling since March 1, 2010, the day after his separation from service and the effective date of service connection.  He seeks a higher initial rating.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Also, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not the type of symptoms that is dispositive of whether the criteria for the next higher rating have been met.  It is the effect of the symptoms that is determinative.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117(Fed. Cir. 2013). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

According to DSM-IV, GAF scores ranging between 61 and 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 and 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

At a pre-discharge examination in November 2009, the Veteran reported subjective symptoms that included, but were not limited to insomnia, indicated that he felt uncomfortable with supervisors and colleagues at work and avoided them.  He also noted that he left leaves work as much as possible.  It was further reported that about two years ago, he received a disciplinary infraction when he had angry outburst and was given a bad evaluation.  Socially, he reported that he had been married for 12 years and had one son with whom he had a good relationship.  Additional symptoms included markedly diminished interest in participation in significant activities, impaired sleep, irritability, outbursts of anger, and exaggerated startle response.

The objective mental status examination revealed the Veteran's behavior was grossly inappropriate.  His appearance and hygiene were appropriate.  His eye contact was poor.  Affect and mood were somewhat inappropriate to the conversation.  The examiner noted that the Veteran displayed a great deal of anxiety and admitted to being depressed, more or less on a continuous basis, with occasional suicidal feelings.  The GAF score assigned was 50.  The examiner indicated that the PTSD resulted in near-continuous depression affecting the Veteran's ability to function independently and appropriately; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; and an extreme degree of anger and frustration.  The overall level of impairment was severe, although at the time of the examination the Veteran did not pose a danger to himself or others.

In a statement received from the Veteran in July 2010, he recalled suicide ideation while in service, and specifically in April 2008.  He also reported that he experienced irritability, hallucinations, marital problems and domestic violence due to his PTSD.

Records from the Social Security Administration (SSA) show the Veteran was awarded disability benefits for a primary diagnosis of anxiety disorders and a secondary diagnosis of affective (mood) disorders, effective July 2011.  The SSA determined these disabilities were of a severe nature.  

SSA records also show that the Veteran was hospitalized at a Poplar Springs medical center, from February to March 2009, for depression and a suicide attempt following an argument with his wife.  These hospital records show a GAF score of 30 on admission and 60 at discharge.  

At an initial SSA psychiatric/psychosocial evaluation in April 2010, the Veteran was given a GAF score of 45 and was noted to have serious symptoms of PTSD.  Following that evaluation, the SSA clinicians opined the Veteran was very debilitated and unable to work.  The clinical assessment noted marital problems, anger control issues, and PTSD symptoms.

SSA records also reveal that the Veteran worked until July 2011 when he reportedly walked off his job after arguing with a co-worker.  Also of note, is a case report from a local police department which shows that the Veteran was the subject of an endangered and suicidal missing person search in September 2011.  He was found by the local police in a motel after having ingested an entire bottle of sleeping pills and several alcoholic beverages.  

An SSA Residual Functional Capacity Assessment performed in May 2012 shows that the Veteran was found to be unable to consistently understand, remember, or follow instructions.  He was found to have sustained concentration and persistence limitations; an inability to effectively learn or perform tasks or follow a schedule; an inability to sustain concentration for extended periods; great difficulty interacting with others; and an inability to communicate or interact safely or appropriately with others.  The assessment revealed that he gets into arguments in many settings.  The clinician noted that the Veteran had left 2 jobs due to anger management problems.  During this assessment, the Veteran self-reported that he wore the same clothes every day, bathed and shaved only once a week, and did not brush his hair.  He stated that he had no friends, had left two jobs due to anger, and had a prior history of two suicide attempts.  He further stated that he had no interest in sex or other pleasurable or social activities; and he suffered from combat-related delusions and hallucinations, irrational judgment, and emotional and impulsive behavior. 

Private medical records from the Lourdes Medical Center show the Veteran was treated for an overdose in September 2011.  The records show that the Veteran denied suicidal ideation at the time, and stated that he just was attempting to sleep; however, the assessing clinician characterized that event as a suicide attempt.  His GAF score was 30 at the time of treatment.  

In a letter dated in September 2011, a VA social worker provided an opinion that the Veteran has debilitating PTSD that prohibits him from being gainfully employed.  The social worker noted the two prior suicide attempts; the Veteran's impaired memory and concentration, and behavior that had caused familial stress.

A VA mental health note dated in September 2011 shows that the Veteran reported an extreme loss of interest in activities he used to enjoy.  He felt that he was cut off from people, and was emotionally numb and angry.  He also reported having outbursts, irritability, and difficulty concentrating.

VA outpatient treatment records from April 2012 to July 2013 show the Veteran experienced symptoms that included, but were not limited to: nightmares, anxiety, marital difficulty, irritability, depressed mood, difficulty sleeping and concentrating, social withdrawal, and limited social contact with his family.  He also reported some transient suicide thoughts, but denied ideation or plans.  GAF scores noted throughout these records were either 50 or 55.  

At a VA examination in July 2013, the Veteran reported he had been separated from his wife for about 4 years and his relationship had deteriorated after service in Iraq.  He reported that he had an "off and on" relationship with his son and that they have an 'adequate' relationship.  He further reported he was last employed in 2011, but could not continue due to intrusive thoughts, anxiety, distractibility, forgetfulness, hypervigilance, increasing frustration and resulting irritability, and discord with his supervisor.  He also stated that he had limited social contacts and engaged in minimal social interactions.  He only had 1 or 2 friends and stayed at home unless he had to attend appointment at VA or other medical appointments.  He did not feel comfortable around other people and preferred not to be exposed to potential community stressors.  He was also reportedly estranged from his family members with the exception of his father. 

On the mental status examination, the examiner did not observe any impairment in the Veteran's thought processes or communication.  He noted the Veteran was very well-groomed, appropriately attired, and was fully-oriented.  The Veteran's judgment was intact, insight was fair, and his speech was normal.  He denied any current suicidal or homicidal ideation.  

The examiner noted that the Veteran's PTSD symptoms consisted of depressed mood, anxiety, and suicidal ideation and these symptoms caused occupational and social impairment with reduced reliability and productivity.  The examiner further opined that it was his opinion that due to the chronic and severe nature of the hallmark symptoms of PTSD that the Veteran currently experienced, these psychiatric symptoms would cause severe impairment of the skills often required for successful completion of employment-related duties and for developing adequate rapport with co-workers and supervisors.  The examiner provided a GAF score of 60.

The criteria for a 100 percent rating include a non-exhaustive list of symptoms reflective of total occupational and social impairment.  Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.  

Based on the entirety of the relevant evidence, it is clear that the Veteran's service-connected PTSD has caused total occupational and social impairment.  

The clinical evidence shows the Veteran is unable to establish and/or maintain effective relationships.  He has credibly reported that he experiences irritability, hallucinations, marital problems, and domestic violence due to his PTSD.  He also reported that he has very little socialization, except for his father, and his strained marriage resulted in at least two suicide attempts.  More recently, the Veteran testified that he has hallucinations, has cut ties with everyone except his son, and is in the process of divorce.  He also indicated that he is banned from his all of his son's sporting events because of his irrational behavior and temper.

The Board has also considered the numerous medical opinions from VA and SSA clinicians which indicate that the Veteran is unable to work due to the overall effect of his PTSD symptoms.  The detrimental effect the PTSD has had on the Veteran's ability to work is also documented by the employee performance appraisal that was submitted into evidence by his former employer.  

Finally, the Board observes that VA examiners and the SSA clinicians alike have all determined that the overall level of impairment caused by the PTSD is severe.

Considering the evidence as a whole, the Board has determined that the Veteran essentially experiences permanent total occupational and social impairment due to his PTSD.  See 38 C.F.R. § 4.130, DC 9411.  This is particularly so when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  This level of impairment has been present since the grant of service connection and the Board finds that it is reasonably certain to continue throughout his life.  In other words, a 100 percent rating is warranted from the date of service connection, which is March 1, 2010.  


ORDER

Subject to the laws and regulations governing payment of monetary benefits, a 100 percent rating for PTSD is granted. 


REMAND

The Veteran seeks entitlement to higher initial ratings for post-operative right knee ACL tear.  

Additional relevant and non-duplicative evidence was added into the record following the June 2011 statement of the case and prior to transfer of the record to the Board.  Thus, the Board finds it necessary to remand the claim to allow the RO to review the additional evidence in the first instance.  See 38 C.F.R. § 19.37(a) (2014).  

Accordingly, this issue is REMANDED for the following action:

Prepare a supplemental statement of the case, in accordance with 38 C.F.R. § 19.31 (2014), regarding the issue of entitlement to a higher initial rating for post-operative right knee ACL tear.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


